DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I, namely Claims 13-20 in the reply filed on 10 January 2022 is acknowledged.  Claims 1-12 are canceled. Claims 21-32, dependent directly or indirectly on independent claim 1, are added. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “by expending” must be shown or the feature(s) canceled from the claim(s) 13.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because the election without traverse of Group I, namely Claims 13-20 in the reply filed on 10 January 2022 has focus the invention of the application on an apparatus for piercing an object which is different from the method of fabricating an apparatus for piercing an object.   Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: “expending” in §0032, §0160 and “expend” in §0116 because they are incorrect in the concept of movement or displacement of the needle arms.
Applicant is required to submit an amendment which clarifies the disclosure.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 13, 15, 26 and 27 are objected to because of the following informalities in [[bold double brackets]].  The proposed corrections are bold underlined.
In claim 13:  
13. (Original) An apparatus for piercing an object comprising: 
(a) one or more needles; and 
(b) one or more piezoelectric actuators comprising a at least one of or any combination of one or more piezoelectric stack actuators and one or more piezoelectric cantilever actuators, 
wherein: 
(1) the one or more piezoelectric actuators form a plurality of arms that are configured to grip the one or more needles; 
(2) [[the needles]] the one or more needles are configured to pierce the object; 
(3 [[the piezoelectric actuators]] the one or more piezoelectric actuators are configured to expand, contract or bend; 
(4) [[the arms]] the plurality of arms are configured to dynamically hold or release the grip from [[the needles]] the one or more needles by expending, contracting or bending some of [[the plurality of the piezoelectric actuators]] the one or more piezoelectric actuators; and 
(5) when some of [[said arms]] said plurality of arms hold [[the needles]] the one or more needles, these holding arms are configured to move the one or more needles by expending, contracting or bending some of [[the plurality of the piezoelectric actuators]] the one or more piezoelectric actuators.
In lines 2-3 of claim 15: [[a second four piezoelectric stack actuators]] second four piezoelectric stack actuators
In line 7 of claim 26: [[by lithography process;]] by a lithography process; 
In line 8 of claim 26: [[one or more anchors]] the one or more anchors
In line 6 of claim 27: [[by lithography process;]] by a lithography process; 
In line 7 of claim 27: [[one or more anchors]] the one or more anchors
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 14, 16, 17, 19, 20, 24-27, 29 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13 recites “by expending” in lines 13 and 16, the usage appears improper.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “by expending” in lines 13 and 16 of claim 13 is used by the claim to disclose the various displacement such as expanding, contracting or bending while “expending” means spending which is not proper in the concept of displacement, the accepted meaning is “by expanding” to fit in with “contracting or bending”.  The term “by expending” is indefinite because the specification does not clearly redefine the term.
The Merriam-Webster definitions are in the following table:
Definition of “expend”
Definition of “expand”
transitive verb
1: to pay out : SPEND
the social services upon which public revenue is expended
— J. A. Hobson
2: to make use of for a specific purpose : UTILIZE
projects on which they expended great energy
also : USE UP
transitive verb
1: to open up : UNFOLD
2: to increase the extent, number, volume, or scope of : ENLARGE
3a: to express at length or in greater detail
b: to write out in full
expand all abbreviations
c: to subject to mathematical expansion
expand a function in a power series
intransitive verb
1: to open out : SPREAD
2: to increase in extent, number, volume, or scope
3: to speak or write fully or in detail
expanded on the theme
4: to feel generous or optimistic


Claim 13 recites the limitation "the grip" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the drivers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the piezoelectric cantilever actuator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the needle" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the limitation is in singular while previous disclosures recite “the one or more needles”, it is unclear what needle among the one or more needles  are held by the mechanical support.
Claim 19 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the fabrication process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the suberate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the fabrication process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "deposit the one or more needle" in line 8.  There is insufficient antecedent basis for “the one or more needle” because the limitation is in singular while previous disclosures recite “the one or more needles”.
Claim 26 recites the limitation "under the needle" in line 10.  There is insufficient antecedent basis for “the needle” because the limitation is in singular while previous disclosures recite “the one or more needles”.
Claim 27 recites the limitation "the fabrication process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "deposit the one or more needle" in line 7.  There is insufficient antecedent basis for “the one or more needle” because the limitation is in singular while previous disclosures recite “the one or more needles”.
Claim 27 recites the limitation "under the needle" in line 9.  There is insufficient antecedent basis for “the needle” because the limitation is in singular while previous disclosures recite “the one or more needles”.
Claim 29 recites the limitation "the fabrication process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the fabrication process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
Because of the issues with 35 U.S.C. 112(b), related claim limitations will be examined with broadest reasonable interpretation (see MPEP §2111).  In order to advance prosecution on the merits, prior art is being applied to the claims as best understood by the examiner.  For example: the prior arts that disclose the movement of more than one direction of the actuators are understood as the expending, contracting or bending of the arms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankhouser et al. (U.S. Pre-Grant Publication No. 20120209303).
Regarding independent claim 13: Frankhouser et al. (e.g. see FIG 7, FIG. 24, §0111, §0154, §0183) discloses an apparatus (200) for piercing an object comprising: 
(a) one or more needles (130); and 
(b) one or more piezoelectric actuators (114) comprising a at least one of or any combination of one or more piezoelectric stack actuators (114) and one or more piezoelectric cantilever actuators (114), 
wherein: 
(1) the one or more piezoelectric actuators (114) form a plurality of arms that are configured to grip the one or more needles (130); 
(2) the needles (130) are configured to pierce the object (living being tissue); 
(3) the piezoelectric actuators (114) are configured to expand, contract or bend (§0111, §0183: bend angle α); 
(4) the arms (formed by 114) are configured to dynamically hold or release the grip from the needles (130) by expending, contracting or bending some of the plurality of the piezoelectric actuators (114); and 
(5) when some of said arms (formed by 114) hold the needles (130), these holding arms (114) are configured to move the one or more needles (130) by expending, contracting or bending some of the plurality of the piezoelectric actuators (114).
Regarding claim 14: Frankhouser et al. (e.g. see FIG 7, FIG. 24, §0111, §0154, §0183) discloses the apparatus further comprising a one or more drivers (2404) configured to activate the one or more piezoelectric actuators (114) and a controller (2402) configured to control the drivers (2404). 
Regarding claim 15: Frankhouser et al. (e.g. see FIG 7, FIG. 24, §0111, §0154, §0183) discloses the apparatus comprising first four piezoelectric stack actuators (114) configured to grip any of the one or more needles (130) and a second four piezoelectric stack actuators (114) configured to move said first four piezoelectric stack actuators (114).
Regarding claim 16: Frankhouser et al. (e.g. see FIG 7, FIG. 24, §0111, §0154, §0183) discloses the piezoelectric cantilever actuator (114) performs at least one of bending movement (§0183: bend angle α) or elliptic movement.
Regarding claim 17: Frankhouser et al. (e.g. see FIG 7, FIG. 24, §0111, §0154, §0183) discloses said one or more needles (130) have mechanical support to hold the needle (130) and to allow sliding only to a desired direction (§0117, §0118). 
Examiner’s Note: claims 18-20 appears to be “intended use” claims wherein the apparatus for piercing an object is used with various types of objects: a human or biological organ or an article of manufacturing or a lab object under test.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).    
Regarding claim 18: Frankhouser et al. (e.g. see FIG 7, FIG. 24, §) discloses said object is a human organ and the one or more needles (130) are used for hypodermal treatment (Abstract: a medical device for reducing the force necessary to penetrate living tissue.)
Regarding claim 19: Frankhouser et al. (e.g. see FIG 7, FIG. 24, §) discloses said object is an article of manufacturing and the system is used for manipulating or piercing the object during the process of the manufacturing (Abstract: a medical device for reducing the force necessary to penetrate living tissue.)
Regarding claim 20: Frankhouser et al. (e.g. see FIG 7, FIG. 24, §) discloses said object is a lab object under test or a biological organ and the system is used for testing or measuring or manipulating the lab object under test or the biological organ (Abstract: a medical device for reducing the force necessary to penetrate living tissue.)

    PNG
    media_image1.png
    351
    729
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    487
    583
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 28-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Frankhouser et al. (U.S. Pre-Grant Publication No. 20120209303) in view of Hirshberg (U.S. Pre-Grant Publication No. 20140323837).
Regarding claim 21: Frankhouser et al. discloses every aspect of an apparatus for piercing an object except for the fabrication process of the apparatus. 
However, Hirshberg (e.g. see FIGS 1a-1c, FIG. 6, §0057) teaches the apparatus (needle system) is fabricated over a substrate (10), and the substrate (10) is connected to the one or more piezoelectric actuators (30) by one or more anchors (FIG. 6: 3054, 3064).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the medical tool of Frankhouser et al. to include “the apparatus is fabricated over a substrate, and the substrate is connected to the one or more piezoelectric actuators by one or more anchors” as taught by Hirshberg for the purpose of mechanically attaching the actuator to the die by the anchor in order to perform the fabrication process.
Regarding claim 22: Frankhouser et al. discloses every aspect of an apparatus for piercing an object except for the fabrication process of the apparatus.
However, Hirshberg (e.g. see FIGS 1a-1c, FIG. 6, §0057) teaches the apparatus is a chip (die 10) fabricated in semiconductor foundry by semiconductor fabrication processes (semiconductor die 10).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the medical tool of Frankhouser et al. to include “the apparatus is a chip fabricated in semiconductor foundry by semiconductor fabrication processes” as taught by Hirshberg for the purpose of providing integrating fabrication of a needle with the fabrication of a mechanical subsystem.
Regarding claim 23: Frankhouser et al. discloses every aspect of an apparatus for piercing an object except for the fabrication process of the apparatus.
However, Hirshberg (e.g. see §0054) teaches the apparatus comprises layers (all additional layers) that are fabricated one on top of a substrate (material substrate).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the medical tool of Frankhouser et al. to include “the apparatus comprises layers that are fabricated one on top of a substrate” as taught by Hirshberg for the purpose of fabricating the needle on a semiconductor wafer.
Regarding claim 24: Frankhouser et al. discloses every aspect of an apparatus for piercing an object except for the fabrication process of the apparatus.
However, Hirshberg (e.g. see §0057) teaches a sacrificial layer is deposit over the substrate, and wherein parts of the sacrificial layer (§0057: a thin temporary layer (for example silicon oxide) that is etched away after needle fabrication) are etched afterwards during the fabrication process.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the medical tool of Frankhouser et al. to include “a sacrificial layer is deposit over the substrate, and wherein parts of the sacrificial layer are etched afterwards during the fabrication process” as taught by Hirshberg for the purpose of achieving a floating needle structure.
 Regarding claim 25: Frankhouser et al. discloses every aspect of an apparatus for piercing an object except for the fabrication process of the apparatus.
However, Hirshberg (e.g. see) teaches layers of at least one of or any combination of (a) conducting materials (hypodermic needle is made of stainless-steel and the diameter of the needle is between 0.2 mm, i.e., 200 micron, to 5 mm. In recent years some needles in the thin diameter range are made also from other materials, such as silicon), (b) piezoelectric materials (piezoelectric crystals), and (c) electric isolation materials (coating materials), are deposit over the suberate or over another layer.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the medical tool of Frankhouser et al. to include “layers of at least one of or any combination of (a) conducting materials, (b) piezoelectric materials, and (c) electric isolation materials, are deposit over the suberate or over another layer” as taught by Hirshberg for the purpose of reducing frictions.
Regarding claim 28: Frankhouser et al. discloses every aspect of an apparatus for piercing an object except for the fabrication process of the apparatus.
However, Hirshberg (e.g. see §0077) teaches the chip comprises one or more through-chip (needle chip 1100, system chip 1200) via filled with conducting material and configured to provide a connection with another chip using wafer bonding fabrication process (an adhesive patch package.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the medical tool of Frankhouser et al. to include “the chip comprises one or more through-chip via filled with conducting material and configured to provide a connection with another chip using wafer bonding fabrication process” as taught by Hirshberg for the purpose of performing integrating and packaging.
Regarding claim 29: Frankhouser et al. discloses every aspect of an apparatus for piercing an object except for the fabrication process of the apparatus.
However, Hirshberg (e.g. see FIG, 6, §0076) teaches the fabrication process of the apparatus further comprises a step of depositing multilayers of piezoelectric materials (four piezoelectric crystals 3010, 3020, 3030 and 3040) interleaved with layers of conducting materials (needle 2000).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the medical tool of Frankhouser et al. to include “the fabrication process of the apparatus further comprises a step of depositing multilayers of piezoelectric materials interleaved with layers of conducting materials” as taught by Hirshberg for the purpose of mechanically attaching the actuator to the die by the anchor in order to moving or driving the needle.
Regarding claim 31: Frankhouser et al. discloses every aspect of an apparatus for piercing an object except for the fabrication process of the apparatus.
However, Hirshberg (e.g. see §0052, §0055: array of needles) teaches the chip comprises a 1D array of needles moving in-plane.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the medical tool of Frankhouser et al. to include “a 1D array of needles moving in-plane” as taught by Hirshberg for the purpose of improving the system operation and adjusting the cost of manufacturing.
Regarding claim 32: Frankhouser et al. discloses every aspect of an apparatus for piercing an object except for the fabrication process of the apparatus.
However, Hirshberg (e.g. see §0052, §0055, §0066: array of needles) teaches the chip comprises a 2D array of needles moving out-of-plane.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the medical tool of Frankhouser et al. to include “a 2D array of needles moving out-of-plane” as taught by Hirshberg for the purpose of improving the system operation and reducing the cost of manufacturing.
Since Frankhouser et al. and Hirshberg are both from the same field of endeavor (medical needle device for ), the purpose disclosed by Hirshberg would have been recognized in the pertinent art of Frankhouser et al.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Frankhouser et al. (U.S. Pre-Grant Publication No. 20120209303) in view of Hirshberg (U.S. Pre-Grant Publication No. 20140323837) and further in view of Rinaldi et al. (U.S. Pre-Grant Publication No. 20180287047).
Regarding claim 30: Frankhouser et al. discloses every aspect of an apparatus for piercing an object except for the fabrication process of the apparatus.
However, Rinaldi et al. (e.g. see FIG 19, §0126) teaches the fabrication process of the apparatus further comprises a step of depositing tiles of piezoelectric materials interleaved with tiles of conducting materials using two masks lithography and liftoff processes (§0126: According to one embodiment, the resonators may be fabricated by a two-mask microfabrication process. The two-mask fabrication process may include: disposing a piezoelectric layer over a substrate, disposing an electrode layer over the piezoelectric layer, patterning the electrode layer to form an interdigitated electrode, etching the piezoelectric layer to form a piezoelectric micro-plate, and releasing the micro-plate from the substrate. The substrate may comprise, or be, any suitable material, such as silicon. According to one embodiment, the disposing of the piezoelectric layer may include any suitable process, such as a sputter deposition process. The piezoelectric layer may include any suitable material, such as the aforedescribed piezoelectric materials. According to one embodiment, the disposing of the electrode layer may include any suitable process, such as a sputter deposition process. According to one embodiment, the patterning of the electrode layer to form an interdigitated electrode may include any suitable process, such as a lift-off process. According to one embodiment, the etching of the piezoelectric layer to form a piezoelectric micro-plate may include any suitable process, such as an ion conductive plasma (ICP) process. The forming of the micro-plate may include forming a perimeter of the nano-plate. According to one embodiment, the releasing the piezoelectric layer from the substrate may include any suitable process, such as an isotropic etching process.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the medical tool of Frankhouser et al. to include “the fabrication process of the apparatus further comprises a step of depositing tiles of piezoelectric materials interleaved with tiles of conducting materials using two masks lithography and liftoff processes” as taught by Rinaldi et al. for the purpose of patterning parts on piezoelectric materials interleaved with tiles of conducting materials in order to fabricate extremely small patterns down to a few tens of nanometers in size.
Since Frankhouser et al. and Rinaldi et al. are both from the same field of endeavor (piezoelectric device), the purpose disclosed by Rinaldi et al. would have been recognized in the pertinent art of Frankhouser et al.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action then incorporated to the independent claim including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (U.S. Pre-Grant Publication No. 20030230798) discloses a system and method for wafer packaging which may be used to encapsulate and hermetically seal MEMS devices fabricated on a wafer substrate before dicing of the wafer into individual MEMS chips.
Galili et al. (U.S. Pre-Grant Publication No. 20170258489) discloses a medical device for insertion of a flexible needle or other such instrument into a tissue, incorporating a collapsible support guide which supports that part of the needle which has not yet penetrated the tissue, preventing it from buckling, and an arrangement which pulls the needle from its proximal end to provide sufficient force for the penetration process.
Naing et al. (U.S. Pre-Grant Publication No. 20190344257) discloses a method for installing a fluid path within a controlled environment enclosure comprising, protecting the fluid path against an environment external to the fluid path; introducing the fluid path into the controlled environment enclosure; decontaminating the controlled environment enclosure; and mechanically unprotecting the fluid path within the controlled environment enclosure. The mechanically unprotecting may be by a robotic arm manipulation system. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12 February 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837